Exhibit 10.4

 



Maximum Mortgage Contract

 

 

[***] Z.S.Y.G.D.Z. (2019) No. [***]

Mortgagee (Full Name): China Zheshang Bank Co., Ltd. Ningbo Branch

Debtor (Full Name): Global Technology
Inc.                                         

Mortgagor (Full Name): Global Technology Inc.                                  

 

 

WHEREAS, the Debtor and the Mortgagee will enter into a series of contracts on
creditor's rights and debts (hereinafter referred to as the "Master Contract")
according to the period and maximum amount as specified in Article 2 hereof, and
the Mortgagor is willing to provide the maximum mortgage guarantee for the
Debtor's debts owed to the Mortgagee under the Master Contract.

 

NOW, THEREFORE, to guarantee the creditor's rights of the Mortgagee, the
parties, in accordance with relevant national laws and regulations, hereby enter
into this Contract through amicable negotiation.

 

Article 1 Representations and Warranties of the Mortgagor

 

(1)The Mortgagor has obtained the necessary authorization to provide the
guarantee under this Contract in accordance with relevant regulations and
procedures.

 

(2)The Mortgagor has the full and undisputed ownership or right to dispose of
the collaterals.

 

(3)The collaterals can be circulated or transferred according to law.

 

(4)The collaterals have not been attached, detained, or repeatedly mortgaged or
otherwise.

 

(5)The Mortgagor has not concealed any information about delinquent taxes,
project payments, or any other amounts in arrears under the collaterals.

 

(6)The Mortgagor is fully aware of the actual use of the debts under the Master
Contract, and the provision of the mortgage guarantee for the Debtor under the
Master Contract is completely out of its own free will and reflects the true
expression of its intent under this Contract.

 

(7)If the collaterals hereunder have been leased out in whole or in part, the
Mortgagor warrants that it shall inform the lessee of the mortgage created
thereon and inform the Mortgagee in writing of the lease prior to the execution
of this Contract, and shall not change the lease agreement.

 

(8)The Mortgagor has obtained the consent from the co-owner of the collaterals
with respect to the mortgage hereunder.

 

(9)The collaterals are free of any other circumstances that adversely affect the
exercise of the mortgage rights by the Mortgagee.

 

 

 

 



 1 

 

 

Article 2 Maximum Amount of the Principal Creditor's Rights Guaranteed

 

(1)The principal creditor's rights guaranteed by the Mortgagor shall be the
creditor's rights to which the Mortgagee is entitled in accordance with the
local and foreign currency loan contracts, bank acceptance agreements, letter of
credit (L/C) issuance agreements/contracts, guarantee issuance agreements,
international and domestic trade financing agreements, financial derivatives
agreements such as forward foreign exchange settlement and sale agreements, and
other financing documents (hereinafter referred to as the "Master Contract")
entered into by and between the Mortgagee and the Debtor during the period
identified in 17.1 (including the inception and expiration dates of such period)
and within the maximum balance of RMB (in words) specified in17.2, regardless of
whether such creditor's rights have matured upon expiration of such period, and
whether such creditor's rights have been incurred prior to the mortgage has
maximized.

 

The aforementioned period only refers to the period when the debts exist. The
amount of foreign currency business shall be converted at the selling price on
the date of occurrence of the business.

 

(2)During the period and within the maximum balance as specified herein, the
Debtor may apply for revolving use of the aforementioned credit funds and bank
credits. The inception date, expiration date, interest rate, and amount of each
fund borrowed shall be subject to the certificate of indebtedness or related
voucher of creditor’s rights under the Master Contract.

 

(3)During the period and within the maximum balance as specified herein, when
the Mortgagee grants the loan or provides other bank credits, the Mortgagor does
not need to handle the guarantee procedures on a transaction-by-transaction
basis.

 

(4)The Mortgagor shall assume guarantee liabilities for any debts in their
original currency incurred during the period and within the maximum balance as
specified herein.

 

Article 3 Scope of the Mortgage Guarantee

 

The scope of the mortgage guarantee includes all debt principal, interest,
compound interest, penalty interest, liquidated damages, and damages incurred
under the Master Contract, as well as the litigation (arbitration) fees,
attorney fees, disposal fees of the collaterals, ownership transfer fees, and
other expenses incurred by the Mortgagee in exercising its creditor’s rights and
all other expenses payable.

 

The mortgagor is willing to assume guarantee liabilities for the portion
actually in excess of the maximum balance due to exchange rate changes.

 

Article 4 Collaterals

 

(1)The Mortgagor agrees to use the following properties (as detailed in the List
of Collaterals (No.: see 17.7)) as the collaterals.

 

(2)The appraised price/agreed price of the collaterals is RMB (in words) see
17.3, and the ultimate value of the collaterals shall be subject to the net
income from the actual disposal of the collaterals when the mortgage rights are
exercised.

 

Agreements on the value of the collaterals as specified in the List of
Collaterals shall not serve as the basis of valuation when the Mortgagee
disposes of the collaterals, nor shall it constitute any restrictions on the
Mortgagee's exercise of the mortgage rights hereunder.

 

 

 



 2 

 

 

Article 5 Effect of the Mortgage Rights

 

The effect of the mortgage rights shall extend to the appurtenances, accessory
rights, right of subrogation, attachments, mixtures, processed things, and
fruits to and from the collaterals, as well as the insurance indemnities,
indemnities, and compensation arising from the damage to, loss of, or
expropriation of the collaterals.

 

Article 6 Custody of the Collaterals

 

(1)The collaterals hereunder shall be kept in the custody of the Mortgagor, and
the Mortgagor has the obligation to properly manage the collaterals. The
Mortgagee has the right to inspect the management of the collaterals.

 

(2)During the term of this Contract, without the written consent of the
Mortgagee, the Mortgagor may not gift, transfer, sell, lease, remortgage, or
otherwise dispose of the collaterals. The proceeds from the transfer, lease, or
sale of the collaterals by the Mortgagor with the written consent of the
Mortgagee shall be used in priority for early repayment of the debts under the
Master Contract or deposited with a third party agreed upon by the Mortgagor and
the Mortgagee.

 

(3)During the term of this Contract, if any of the collaterals is destroyed,
lost, or expropriated, the Mortgagor shall take immediate and effective measures
to prevent further losses while notifying the Mortgagee promptly. The insurance
indemnities, indemnities, and compensation received by the Mortgagor as a result
thereof shall be used in priority for early repayment of the debts under the
Master Contract.

 

(4)If the collaterals decrease in value during the term of this Contract, the
Mortgagor shall restore the value of the collaterals or provide another
guarantee equivalent to the reduced value to the satisfaction of the Mortgagee.
If the Mortgagor refuses to do so, the Mortgagee has the right to accelerate the
maturity of the debts under the Master Contract through which the Debtor could
be required to repay its debts or the Mortgatee could exercise the mortgage
rights without being subject to the term of this Contract .

 

Article 7 Insurance of the Collaterals

 

(1)The Mortgagor shall procure sufficient insurance for the collaterals as
required by the Mortgagee, naming the Mortgagee as the primary beneficiary, and
the insurance policy shall not contain any clause restricting the rights and
interests of the Mortgagee. If the Mortgagor cannot procure the insurance for
the collaterals at a time for reasons attributable to the insurance institution,
the Mortgagor shall promptly handle the renewal procedures, to ensure the
uninterrupted property insurance for the collaterals during the term of this
Contract.

 

(2)The Mortgagor shall deliver the original of the insurance policy for the
collaterals into the custody of the Mortgagee.

 

(3)During the term of this Contract, the Mortgagor shall not interrupt or revoke
the insurance policy for any reasons whatsoever. In case of interruption of the
insurance, the Mortgagee has the right to procure the insurance on behalf of the
Mortgagor at the sole costs of the Mortgagor. The Mortgagee has the right to
directly deduct the aforementioned costs from any account of the Mortgagor
opened with Zheshang Bank and any of its branches.

 

(4)In case of any insured event involving the collaterals, the insurance
indemnities shall be used in priority for repayment of the debts under the
Master Contract or deposited with a third party agreed upon by the Mortgagor and
the Mortgagee.

 

 

 



 3 

 

 

Article 8 Mortgage Registration

 

The Mortgagor must complete the mortgage registration procedures with the
competent registration authority within 7 working days upon execution of this
Contract and deliver the original copy of the certificate of encumbrances on the
collaterals, the mortgage registration document, and other encumbrance
certificates into the Mortgagee.

 

In the event of any changes to the registered particulars of the mortgage which
shall be subject to registration of changes in accordance with the law, the
Mortgagor shall cooperate with the Mortgagee to complete the registration
procedures of changes.

 

Article 9 Exercise of the Mortgage Rights

 

(1)Under any of the following circumstances, the Mortgagee has the right to
exercise the mortgage rights and, after reaching an agreement with the
Mortgagor, have the priority in receiving compensation from the proceeds from
the auction or sell-off of the collaterals, or convert the collaterals into
money to pay off the debts owed by the Debtor. If the parties fail to reach an
agreement on the exercise of the mortgage rights, the Mortgagee may directly
request the People's Court to auction or sell off the collaterals.

 

1.The Mortgagee fails to receive payment upon expiration of the performance
period for any debts under the Master Contract. The aforementioned "expiration"
includes the circumstance where the Mortgagee accelerates the maturity of any
debts under the Master Contract in accordance with the Master Contract or
relevant national laws and regulations.

 

2.The circumstance as specified in Paragraph 4 of Article 6 occurs, but the
Mortgagor fails to restore the value of the collaterals or provide another
guarantee equivalent to the reduced value to the satisfaction of the Mortgagee.

 

(2)If the principal creditor's rights of the Mortgagee are secured by any other
guarantees simultaneously, the Mortgagee has the right to determine, at its sole
discretion, the order of exercising the guarantees, regardless of whether such
guarantees are provided by the Debtor or third parties, and the Mortgagor
undertakes not to plea against with respect thereto. If the Mortgagee waives,
changes, or is deprived of other security interests under the Master Contract,
the Mortgagor's guarantee liability shall remain valid and shall not become
invalid or be relieved or exempted as a result thereof.

 

Article 10 Other Provisions

 

(1)The Mortgagee and the Debtor may modify the Master Contract upon mutual
agreement without the consent of the Mortgagor, and the Mortgagor shall continue
to assume the mortgage guarantee liability as specified herein.

 

(2)During the term of this Contract, without the written consent of the
Mortgagee, the Mortgagor warrants that it will not additionally create any form
of mortgage or pledge on the collaterals hereunder, nor will it lease, transfer,
or gift the collaterals to any third party, and that the collaterals are free of
any damage.

 

(3)The Mortgagor shall compensate the Mortgagee for any losses arising from the
false representations or warranties made under Article 1 hereof.

 

 

 

 

 



 4 

 

 

(4)Prior to the determination of the creditor’s rights secured by the maximum
mortgage guarantee hereunder, if the Mortgagee transfers part of its creditor's
rights, it is entitled to transfer the corresponding mortgage rights.

 

After the determination of the creditor’s rights secured by the maximum mortgage
guarantee hereunder, if the Mortgagee transfers part of its creditor's rights,
it is entitled not to transfer the corresponding mortgage rights.

 

(5)If the bank handles the financing business under an L/C for the applicant or
releases documents in the form of trust receipt, the Mortgagor shall still
assume the guarantee liability under this Contract. If the issuing bank modifies
the L/C in accordance with the applicant's application, including but not
limited to modifications to the L/C amount, validity period, time of shipment,
and documents, the Mortgagor shall still assume the guarantee liability in
accordance with this Contract and the content of the modified L/C (including but
not limited to the L/C amount, validity period, time of shipment, and
documents).

 

Article 11 Liability for Breach of Contract

 

(1)Upon execution of this Contract, the Mortgagee and the Mortgagor shall
perform their respective obligations hereunder. A party that fails to do so or
breaches any warranties or undertakings made hereunder shall be deemed to be in
breach of this Contract and held liable for breach and for compensating any
losses incurred by the other party therefrom.

 

(2)If the Mortgagor falls under any of the following circumstances, it shall
make full compensation for any economic losses incurred by the Mortgagee
therefrom:

 

1.The Mortgagor conceals any fact that the collaterals are co-owned, disputed,
attached, supervised, detained, repeatedly mortgaged, leased, have delinquent
taxes, or project payment in arrears, etc.

 

2.The Mortgagor disposes of the collaterals without the written consent of the
Mortgagee.

 

3.The Mortgagor commits any other acts that adversely affect the exercise of the
mortgage rights by the Mortgagee.

 

(3)If the Mortgagee requests the People's Court to auction or sell off the
collaterals or exercises its creditor's rights by means of litigation or
arbitration due to the Mortgagor's breach of this Contract, the Mortgagor shall
assume the attorney fees, travel expenses, and other expenses incurred by the
Mortgagee in exercising its creditor's rights.

 

Article 12 Settlement of Disputes

 

Any and all disputes arising out of the performance of this Contract shall be
settled by the parties through amicable negotiation. If no agreement is reached
through negotiation, such disputes shall be settled by the method set forth in
the following item (see 17.4):

 

(1)Litigation. Such disputes shall be subject to the jurisdiction of the
People's Court at the locality of see 17.4.

 

(2)Arbitration. Such disputes shall be submitted to see 17.4 (arbitration
institution) for arbitration in accordance with its arbitration rules.

 

During the period of litigation or arbitration, this Contract shall be
continuously performed except for matters in dispute.

 

 

 

 

 



 5 

 

 

Article 13 Miscellaneous

 

(1)The Master Contract, certificate of indebtedness, or related voucher of
creditor’s right incurred hereunder shall no longer be served to the Mortgagor.

 

(2)The Mortgagee has the right to provide the information in connection with
this Contract and other related information to the credit reference system of
the People’s Bank of China or other legally established credit information
databases in accordance with relevant laws and regulations, other normative
documents, or the requirements of financial regulators for the purpose of query
and use by appropriately qualified institutions or individuals. The Mortgagee
also has the right to query relevant information of the Mortgagor through the
credit reference system of the People's Bank of China and other legally
established credit information databases for the purpose of formation and
performance of this Contract.

 

(3)See 17.5

 

Article 14 Effectiveness of the Contract

 

This Contract shall come into effect from the date when it is signed or stamped
by the parties.

 

Article 15 This Contract may be executed in see 17.6 counterparts, with the
Mortgagee holding see 17.6 counterpart(s), the Mortgagor each holding see 17.6
counterpart(s), and the Debtor holding see 17.6 counterpart(s), all of which
shall be equally authentic.

 

Article 16 Reminders

 

The Mortgagee has reminded the Debtor and the Mortgagor (including the co-owner)
to fully and accurately understand all terms and conditions of this Contract,
especially the parts in bold, and made explanations as required by the Debtor
and the Mortgagor (including the co-owner). The Debtor and the Mortgagor
(including the co-owner) have carefully read and fully understood all terms and
conditions of this Contract, and have no objection thereto.

 

Article 17

 

17.1The period of the principal creditor's rights guaranteed by the Mortgagor is
from 06/21/2019 (MM/DD/YY) to 06/20/2022 (MM/DD/YY)

 

17.2Within the maximum balance of RMB (in words) Fifty Million only

 

17.3The appraised price/agreed price of the collaterals is RMB (in words) Two
Hundred Forty-Two Million Four Hundred Nineteen Thousand Five Hundred and
Eighty-Three only

 

17.4If no agreement is reached through negotiation, such disputes shall be
settled by the methods set forth in below 1:

 

1.Litigation. Such disputes shall be subject to the jurisdiction of the People's
Court at the locality of the Mortgagee

 

2.Arbitration. Such disputes shall be submitted to           /          
(arbitration institution) for arbitration in accordance with its arbitration
rules

 

17.5Others           /          

 

17.6This Contract may be executed in five counterparts, with the Mortgagee
holding two counterparts, the Mortgagor each holding one counterpart, and the
Debtor holding one counterpart, and the mortgage registration center holding one
counterpart, all of which shall be equally authentic

 

17.7List of Collaterals (No. xxxxxxxxxx

 

 

 

 



 6 

 

 

List of Collaterals

No.: XXXXXXXXXXXXXXXX

No. Name of Collateral Location of Custody (User) Name of Title Certificate
Title Certificate No. Specifications and Model Quantity and Unit Appraised Value
(RMB) Insurance Policy No. Inception and Expiration Dates 1-1 Regulating system
Global Technology Inc.       [***] [***]     1-2 D/B machine 4T-4140 Global
Technology Inc.     4T-4140 [***] [***]     1-3 Laser welding system YS-800
Global Technology Inc.     YS-800 [***] [***]     1-4 Electromyograph Global
Technology Inc.       [***] [***]     1-5 Electromyograph-Keysight N1092B
(including LOJ options) Global Technology Inc.     Keysight N1092B (including
LOJ options) [***] [***]     1-6 AWG coupling bench Global Technology Inc.      
[***] [***]     1-7 Spectrum analyzer Global Technology Inc.     MS9740A [***]
[***]     1-8 High-low temperature circulator Global Technology Inc.       [***]
[***]     1-9 MUX/DEMUX coupling bench Global Technology Inc.       [***] [***]
    1-10 Automatic RX coupling bench Global Technology Inc.       [***] [***]  
 

 

 

 

 



 7 

 

 

List of Collaterals

No.: XXXXXXXXXX

No. Name of Collateral Location of Custody (User) Name of Title Certificate
Title Certificate No. Specifications and Model Quantity and Unit Appraised Value
(RMB) Insurance Policy No. Inception and Expiration Dates 2-1 W/B bench Global
Technology Inc.     Plus-W/B [***] [***]     2-2 Automatic die bonder AD838L
Plus Global Technology Inc.     AD838L PLUS [***] [***]     2-3 Jigs/automatic
coupling bench Gen1.1 duplicate Global Technology Inc.     Gen1.1 duplicate
[***] [***]     2-4 High-low temperature circulator – Thermal stream (ATS-545)
Global Technology Inc.     Thermal stream (ATS-545) [***] [***]     2-5 NIKON
VMZ-B320 Global Technology Inc.     VMZ-B320 [***] [***]     2-6 D/B machine
4T-4130 Global Technology Inc.     4T-4130 [***] [***]     2-7 Three Gun laser
welder YS-800/budget No.129 Global Technology Inc.     YS-800 [***] [***]    
2-8 Three Gun laser welder YS-800/budget No.129 Global Technology Inc.    
YS-800 [***] [***]     2-9 K&S ICONN Plus - W/B Global Technology Inc.    
Plus-W/B [***] [***]     2-10 Electromyograph 86100D Global Technology Inc.    
86100D [***] [***]    

 

 

 

 



 8 

 

 

List of Collaterals

No.: XXXXXXXXXX

No. Name of Collateral Location of Custody (User) Name of Title Certificate
Title Certificate No. Specifications and Model Quantity and Unit Appraised Value
(RMB) Insurance Policy No. Inception and Expiration Dates 3-1 Electromyograph
DCA Mainframe Global Technology Inc.     86100D [***] [***]     3-2 FT-4140
bench Global Technology Inc.     FT-4140 [***] [***]     3-3 Electromyograph
(86100D/Agilent) Global Technology Inc.     86100D/Agilent [***] [***]     3-4
Electromyograph/DCA Main/budget No. 24 Global Technology Inc.     DCA
Mainframe8610D [***] [***]     3-5 OCCR tester Global Technology Inc.      
[***] [***]     3-6 Isolator On BP benches (7 sets) Global Technology Inc.      
[***] [***]     3-7 Keysight N1092B Global Technology Inc.     N1092B [***]
[***]     3-8 Automatic fiber coupled laser welding system (AA-ARSL-100) Global
Technology Inc.     AA-ARSL-100 [***] [***]     3-9  Automatic W/B bench Global
Technology Inc.     Plus-W/B [***] [***]     3-10 MRSI-HVM3 D/B slicer Global
Technology Inc.     4T-4140 [***] [***]    

 

 

 

 



 9 

 

 

List of Collaterals

No.: XXXXXXXXXX

No. Name of Collateral Location of Custody (User) Name of Title Certificate
Title Certificate No. Specifications and Model Quantity and Unit Appraised Value
(RMB) Insurance Policy No. Inception and Expiration Dates 4-1 Laser Global
Technology Inc.       [***] [***]     4-2 Spectrum analyzer-MS9740A Global
Technology Inc.     MS9740A [***] [***]     4-3 Die bonder FDB4300 Global
Technology Inc.     FDB4300 [***] [***]     4-4 FT-4140 Global Technology Inc.  
  FT-4140 [***] [***]     4-5 Automatic die bonder AD838L PLUS Global Technology
Inc.     AD838L PLUS [***] [***]     4-6 Capping machine FLB4450 Global
Technology Inc.     FLB4450 [***] [***]     4-7 FCC2000 eutectic welding machine
Global Technology Inc.     FCC2000 [***] [***]     4-8 Automatic die bonder
(PH-550) Global Technology Inc.     PH-550 [***] [***]     4-9 Ethernet data
test platform Global Technology Inc.       [***] [***]     4-10 Bit error ratio
tester BEKT-250E-4CH Global Technology Inc.     BEKT-250E-4CH [***] [***]    

 

 

 

 



 10 

 

 

List of Collaterals

No.: XXXXXXXXXX

No. Name of Collateral Location of Custody (User) Name of Title Certificate
Title Certificate No. Specifications and Model Quantity and Unit Appraised Value
(RMB) Insurance Policy No. Inception and Expiration Dates 5-1 Bit recognizer
ML4039-AOIPL Global Technology Inc.     ML4039-AOIPL [***] [***]     5-2 Bit
error ratio tester SHF 10000C Global Technology Inc.     SHF 10000C [***] [***]
    5-3 ND-YAG LASER WELDING SYSTEM YS-800 Global Technology Inc.     ND-YAG
LASER WELDING SYSTEM YS-800 [***] [***]     5-4 Electromyograph (DCA Mainframe
8610D) Global Technology Inc.     DCA Mainframe 8610D [***] [***]     5-5
Automatic D/B machine 4T-4130 Global Technology Inc.     4T-4130 [***] [***]    
5-6 Spectrum analyzer (MS9740A) Global Technology Inc.     MS9740A [***] [***]  
  5-7 Automatic D/B machine Global Technology Inc.       [***] [***]     5-8
Hanbell water-cooled double-section variable frequency screw-type air compressor
(AA-200W-D-F/10KG) Global Technology Inc.     AA-200W-D-F/10KG [***] [***]    
5-9 Bit error ratio tester BERT-250E-4CH Global Technology Inc.       [***]
[***]     5-10 Electromyograph N1092E/budget No. 88 Global Technology Inc.    
N1092E [***] [***]    

 

 

 



 11 

 

 

List of Collaterals

No.: XXXXXXXXXX

No. Name of Collateral Location of Custody (User) Name of Title Certificate
Title Certificate No. Specifications and Model Quantity and Unit Appraised Value
(RMB) Insurance Policy No. Inception and Expiration Dates 6-1 FT-4130 D/B
machine Global Technology Inc.     FT-4130 [***] [***]     6-2 Ethernet data
test platform-SPIRENT FX2 4-PORT 100GBE CFP2 Global Technology Inc.     SPIRENT
FX2 4-PORT 100GBE CFP2 [***] [***]     6-3 Electromyograph N1092B Global
Technology Inc.     N1092B [***] [***]     6-4 10 DCA Module (86105C) Global
Technology Inc.     86105C [***] [***]     6-5 Three-box air thermal shock test
machine ETST-300-40-AW Global Technology Inc.     ETST-300-40-AW [***] [***]    
6-6 Thermal shock test machine TS-300ATW Global Technology Inc.       [***]
[***]     6-7 Automatic fiber coupled welding system (main box of welder
AA-ARSL-100 UW-025A) Global Technology Inc.     AA-ARSL-100 UW-025A [***] [***]
    6-8 SPIRENT Global Technology Inc.       [***] [***]     6-9 Three Gun laser
welder YS-800/budget No. 328 Global Technology Inc.     YS-800 [***] [***]    
6-10 Automatic W/B machine Global Technology Inc.     Plus-W/B [***] [***]    

 

 

 



 12 

 

 

List of Collaterals

No.: XXXXXXXXXX

No. Name of Collateral Location of Custody (User) Name of Title Certificate
Title Certificate No. Specifications and Model Quantity and Unit Appraised Value
(RMB) Insurance Policy No. Inception and Expiration Dates 7-1 Automatic eutectic
welding machine AD838L Plus/budget No. 20 Global Technology Inc.     AD838L Plus
[***] [***]     7-2 OCCR (Optical component) Global Technology Inc.     Optical
component [***] [***]     7-3 40G LR4 TOSA Lens Alignment System YS-2110 Global
Technology Inc.     40G LR4 TOSA Lens Alignment System YS-2110 [***] [***]    
7-4 Automatic die bonder PH-550/budget No. 20 Global Technology Inc.     PH-550
[***] [***]     7-5 Automatic eutectic welding machine PH-550/budget No. 188
Global Technology Inc.     PH-550 [***] [***]     7-6 DCA mainframe 86100D
Global Technology Inc.     86100D [***] [***]     7-7 R&S® CLGD DOCSIS Cable
Load Generator/budget No. Global Technology Inc.     R&S® CLGD DOCSIS Cable Load
Generator [***]

[***]

    7-8 Bit error ratio tester 8T8R PAM4 BERT/budget No. 87 Global Technology
Inc.     8T8R PAM4 BERT [***] [***]     7-9 BP and PCBA assembly machine (2nd
generation) Global Technology Inc.       [***] [***]     7-10 Jigs/AWG coupling
bench Global Technology Inc.       [***] [***]    

 

 

 

 



 13 

 

 

List of Collaterals

No.: XXXXXXXXXX

No. Name of Collateral Location of Custody (User) Name of Title Certificate
Title Certificate No. Specifications and Model Quantity and Unit Appraised Value
(RMB) Insurance Policy No. Inception and Expiration Dates 8-1 Bit error ratio
tester MP1800A-8T4RX1 Global Technology Inc.     MP1800A-8T4RX1 [***] [***]    
                                                                               
                                                                               
                   

Note: This List of Collaterals is applicable to chattel mortgage

 

 

 

 

 



 14 

 

 

(Signature Page)       Mortgagee (Seal): China Zheshang Bank Co., Ltd. Ningbo
Branch Debtor (Seal): Global Technology Inc.     Responsible Person : Huafeng
Pan Legal Representative: Chih-Hsiang Lin or Authorized Agent or Authorized
Agent     Mortgagor (Seal): Global Technology Inc. Mortgagor (Seal)     Legal
Representative: Chih-Hsiang Lin Legal Representative or Authorized Agent or
Authorized Agent     Mortgagor (Seal) Mortgagor (Seal)     Legal Representative
Legal Representative or Authorized Agent or Authorized Agent       Signing Date:
         2019/06/21        Signing Place:No.128,Wenkang Rd,Gaoxin District
,Ningbo    

 

 

 

 

 



 15 

 

